Citation Nr: 0401029	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  99-08 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from January 17, 1983, to 
March 11, 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in March 2000.  The 
hearing transcript is contained in the claims file.

In an August 2000 Board decision the veteran's claim was 
determined to be well grounded.  The claim was then remanded 
for additional development, which has since been completed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran was released from active service after a brief 
period.  The service medical records are in the file but do 
not address any causes for the veteran's release from 
service.  The pertinent service personnel records should be 
obtained and reviewed for information relating to the claimed 
disability.  

During the March 1998 VA examination, the veteran reported 
that he started receiving "SSI" in 1985.  This comment 
raises the possibility that the Social Security 
Administration (SSA) may have relevant medical records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized the need to obtain and consider SSA medical 
records.  See Baker v. West, 11 Vet. App. 163,169 (1998); 
Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  VCAA emphasizes the need for VA to obtain 
records from other Government agencies.  38 U.S.C.A. § 5103A 
(b)(3), (c)(3) (West 2002).  Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.  

The March 1998 VA examination concluded with the remark that, 
"If we believe that he didn't have any psychiatric problems 
before joining the service than (sic) it's possible that he 
could be service-connected but this has to be proven that he 
didn't have any mental disorders before service."  This 
opinion asserts a wrong standard.  The veteran is presumed to 
have been in sound condition when he was examined, accepted 
and enrolled for service and he does not have to prove that 
he didn't have any mental disorders before service.  Cf. 
38 U.S.C.A. § 1111 (West 2002).  The veteran should be 
examined and an opinion rendered using the correct standard.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
applicable legal precedent.  

2.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center.  The 
records pertaining to the veteran's 
acceptance to and release from service, as 
well as any records of evaluation and 
medical records in the personnel file are 
particularly desirable.  

3.  The RO should request a complete copy 
of the veteran's SSA medical records.  

4.  When the above development has been 
completed, the veteran should be scheduled 
for a psychiatric examination.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
elicit a history from the veteran as to 
any psychiatric problems he had prior to 
service (he testified that his mother had 
scheduled him for a psychiatric 
appointment prior to service), during 
service, and after service.  All indicated 
tests and studies should be accomplished.  
The examiner should provide opinions as to 
the following:  

?	What psychiatric disorder(s) does the 
veteran currently manifest?

?	Is there clear evidence that a 
psychiatric disorder existed prior to 
service?  If so, what evidence?  

?	Is it as likely as not that a 
psychiatric disorder had its onset 
during service?

?	Is it as likely as not that a pre-
existing psychiatric disorder 
increased in severity during service?  
If a pre-existing disorder increased 
in severity during service, is it as 
likely as not that the increase was 
beyond the natural progress of the 
disability?

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


